The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of December 17, 2019. Claims 1 to 22 are currently active in the application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2021 and November 18, 2020 were filed on the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent Publication Application 2019/097171 A1) in view of Lee et al. (US Patent Publication Application 2018/0350883 A1).
	In regard of claim 1,  Park discloses a display device comprising: a display panel with a light emitting area from which a light exits is defined (See at least Figure 1B of Park illustrating a display device with a display panel (EP) with a light emitting area (PXA) as discussed in paragraph [0064] of Park); and an input sensor disposed on the display panel (See at least Figure 4A of Park illustrating an input sensor (SU) disposed on the display panel (DU) as discussed in paragraph [0085] of Park), the input sensor comprising: a first conductive layer; a first insulating layer disposed on the first conductive layer and provided with a diffraction grating defined therein to correspond to the light emitting area (See at least Figures 4A and 9 of Park illustrating the input sensor 
	However, the reference to Park does not specifically discuss the display device wherein the organic layer and the inorganic layer comprise a plurality of holes defined therein to define the diffraction grating.
	In the same field of endeavor Lee et al. discloses display device wherein the organic layer (200) and inorganic layer comprise a plurality of holes defined the diffraction grating (200) as shown at least in Figure 17 of Lee et al. and discussed in paragraphs [0087, 0203- 0204].
Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use the diffraction grating structure of Lee et al. with the device of Park in order to provide to increase the effective light-emitting area ratio.  
	In regard of claim 2, Park and Lee et al. further disclose the display device of claim 1, wherein each of the plurality of holes comprises a first hole penetrating through the inorganic layer and a second hole penetrating through the organic layer, and the first hole and the second hole are aligned with each other (See at least Figure 4A of 
	In regard of claim 3, Park and Lee et al. further disclose the display device of claim 1, wherein each of the plurality of holes has a depth that is substantially the same as a thickness of the first insulating layer (See at least Figure 4A of Park illustrating hole (CH) with depth substantially the same as thickness of the first insulating layer (30) as discussed in paragraph [0110]).
	In regard of claim 4, Park and Lee et al. further disclose the display device of claim 1, wherein the second conductive layer comprises a sensing pattern through which an opening is defined, and the opening overlaps the diffraction grating when viewed in a plane (See at least Figure 4A of Park illustrating second conductive layer (EL2) and opening overlaps).
	In regard of claim 5, Park and Lee et al. further disclose the display device of claim 1, wherein the input sensor further comprises a second insulating layer that covers the second conductive layer, and the second insulating layer is filled in the plurality of holes (See at least Figure 4A of Park illustrating the input sensor (SU) comprising second insulating layer (30) that covers the second conductive layer (22) and filled in the plurality of holes).
	In regard of claim 6, Park and Lee et al. further disclose the display device of claim 5, wherein the second insulating layer has a refractive index different from a refractive index of the first insulating layer (See at least paragraph [0143] of Lee et al. discussing different reflective index (n1, n2)).

claim 7, Park and Lee et al. further disclose the display device of claim 5, wherein the second insulating layer is provided with an opening defined therethrough to expose the diffraction grating, and the input sensor further comprises a third insulating layer that covers the first and second insulating layers and is filled in the plurality of holes (See at least paragraph [0204] and Figure 17 of Park discussing and illustrating the second insulating layer (340)).
	In regard of claim 8, Park and Lee et al. further disclose the display device of claim 7, wherein a refractive index of the first insulating layer, a refractive index of the second insulating layer, and a refractive index of the third insulating layer are different from each other (See at least Figures 32-33 of Lee et al. and paragraphs [0247-0250, 263, 282-284] of Lee et al.).
	In regard of claim 9, Park and Lee et al. further disclose the display device of claim 1, wherein the input sensor further comprises a base insulating layer, and the first conductive layer makes contact with the base insulating layer (See at least Figure 4A of Park et al. illustrating a base insulating layer (BSL) the first conductive layer (ELM1) makes contact as discussed in paragraphs [0086-0089]).
	In regard of claim 10, Park and Lee et al. further disclose the display device of claim 9, wherein the base insulating layer is an organic layer (See at least paragraph [0086-0089] of Park discussing that the base layer could include a thin-film transistors).
	In regard of claim 11, Park and Lee et al. further disclose the display device of claim 9, wherein the display panel comprises: a base layer; a circuit element layer disposed on the base layer; a display element layer disposed on the circuit element layer; and an encapsulation layer disposed on the display element layer, and the base 
	In regard of claim 12, Park and Lee et al. further disclose the display device of claim 9, wherein the plurality of holes are arranged at regular intervals, and at least one of the plurality of holes extends to a portion of the base insulating layer after penetrating through the inorganic layer and the organic layer (See at least Figure 4A showing the plurality of holes (22) extend to a portion of the base insulating layer arranged in regular intervals).
	In regard of claim 13, Park and Lee et al. further disclose the display device of claim 1, wherein the inorganic layer has a thickness smaller than a thickness of the organic layer (See at least Figure 4A of Park illustrating inorganic layer (40) has thickness smaller than a thickness of the organic layer (30)).
	In regard of claim 14, Park and Lee et al. further disclose the display device of claim 1, wherein the organic layer is provided with a first through hole defined therethrough to expose a portion of the first conductive layer, and the inorganic layer extending to the first through hole to cover a portion of the first conductive layer is provided with a second through hole to expose another portion of the first conductive layer (See at least Figure 4A of Park illustrating the organic layer (30) comprising the hole (22) to expose a portion of conductive layer (12) as also discussed in paragraphs [0104-0105]).

claim 15, Park and Lee et al. further disclose the display device of claim 1, wherein the inorganic layer has a refractive index different from a refractive index of the organic layer (See at least paragraphs [0272-0273] describing inorganic and organic layer material which have different refractive indexes).
	In regard of claim 16, Park and Lee et al. further disclose the display device of claim 15, wherein the refractive index of the organic layer is equal to or greater than about 0.7 and equal to or smaller than about 3, and the refractive index of the inorganic layer is equal to or greater than about 0.3 and equal to or smaller than about 1 (See at least paragraphs [0272-0273] wherein is shown like organic layer (epoxy) has refractive index 1.56 which is smaller than 3 and inorganic layer is 0.1 to 0.8 which is in claimed range).
	In regard of claim 17, Park and Lee et al. further disclose the display device of claim 1, wherein the organic layer comprises a non-photosensitive material (See at least paragraph [0272] of Lee et al. wherein is discussed that the organic layer is made of non-photosensitive material).
	In regard of claim 18, Park and Lee et al. further disclose a method of manufacturing a display device, comprising: forming a display panel in which a light emitting area emitting a light is defined; and forming an input sensor disposed on the display panel, the forming of the input sensor comprising: forming a first conductive layer; forming a first insulating layer comprising an organic layer covering the first conductive layer and an inorganic layer disposed on the organic layer; forming a second conductive layer disposed on the first insulating layer and connected to the first conductive layer through a contact hole; forming a plurality of holes defining a diffraction 
	In regard of claim 19, Park and Lee et al. further disclose the method of claim 18, wherein the forming of the first insulating layer comprises: forming the organic layer through which a first through hole is defined to expose a portion of the first conductive layer; forming the inorganic layer on the organic layer to cover an inner wall of the first through hole; forming a photoresist layer on the inorganic layer; forming a first photoresist pattern layer comprising a base portion through which an opening is defined and a protrusion portion protruded from the base portion from the photoresist layer using a mask; forming a second through hole through the inorganic layer; and forming a second photoresist pattern layer comprising patterns corresponding to the protrusion portion from the first photoresist pattern layer (See rejection of claims 11-13 provided above and paragraphs [0104, 0267] of Lee et al. discussing usage of the photoresist layer a mask).
	In regard of claim 20, Park and Lee et al. further disclose the method of claim 18, wherein the forming of the first insulating layer comprises: forming the organic layer to cover the first conductive layer; forming the inorganic layer on the organic layer; forming a photoresist layer on the inorganic layer; forming a first photoresist pattern layer comprising a base portion through which an opening is defined and a protrusion portion protruded from the base portion from the photoresist layer using a mask; forming a contact hole through the inorganic layer and the organic layer to expose a portion of the first conductive layer; and forming a second photoresist pattern layer comprising 
	In regard of claim 21, Park and Lee et al. further disclose The method of claim 20, wherein the forming of the plurality of holes comprises: patterning the organic layer and the inorganic layer using the second photoresist pattern layer, and the patterning of the inorganic layer and the organic layer comprises: etching an area of the inorganic layer, which is not covered by the second photoresist pattern layer, to expose a portion of the organic layer; removing the second photoresist pattern layer; and etching the exposed portion of the organic layer (See at least paragraphs [0278, 0319] of Lee et al. discussing etching process for patterning the organic and inorganic layers) .
	In regard of claim 22, Park and Lee et al. further disclose the method of claim 18, wherein the input sensor further comprises a base insulating layer that is an organic layer, and the first conductive layer makes contact with the base insulating layer (See rejection of claim 12 provided above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The prior art of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 to consider these references fully when responding to this action.
The U.S. Patent 10,126,473 to Tanimoto et al. 
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692